Citation Nr: 1616048	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an evaluation of duodenal ulcer with gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2011, the Board denied service connection for a heart disability and remanded the service connection claims of a bilateral hearing loss disability, tinnitus, and hypertension as well as the increased rating claim for duodenal ulcer with GERD for additional evidentiary development.  The Veteran appealed the denial of the heart disability claim to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  In its decision, the Court observed that the Board did not discuss a June 2006 VA treatment record which documented that the Veteran sought treatment for left arm pain, shortness of breath and fatigue which had lasted for several days.  It was also noted that the Board did not discuss the results of a 2008 electrocardiogram which revealed that the Veteran may have developed left ventricle hypertrophy and a first degree atrioventricular (AV) block - a condition which was first identified during his service.  The Court then noted that a remand was necessary in order for the Board to evaluate this evidence.  The Court also observed that there was "no evidence clearly indicating that VA obtained [the Veteran's VA] medical records for the period between 1979 and 2006 and no evidence that VA made a formal finding that any records for that period were unavailable."  See the memorandum decision, page 7.  As the record indicated that Veteran had two stress tests during that period, the Court held that "the Board's statement of reasons or bases is inadequate because it did not discuss whether VA's duty to assist requires it to attempt to obtain medical record for the period between 1979 and 2006."  Id.

Upon return of the claims to the Board, in a July 2013 decision, the Board remanded all claims currently on appeal for evidentiary development.  The claims were thereafter returned to the Board, and in a May 2014 decision, the Board denied the Veteran's service connection claims for a bilateral hearing loss disability and for tinnitus, denied the Veteran's claim for a higher evaluation of his service-connected duodenal ulcer with GERD, and remanded the service connection claims for a heart disability and hypertension for additional evidentiary development.  The Veteran appealed the denial of the hearing loss, tinnitus, and duodenal ulcer with GERD claims to the Court.  The Court granted the parties' Joint Motion for Partial Remand in a June 2015 Order, and remanded the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.  

With respect to the Veteran's hearing loss and tinnitus claims, the parties indicated in their Joint Motion that the Board improperly relied on an inadequate VA audiological examination in determining that no significant threshold shift in hearing acuity occurred during the Veteran's active service.  As noted in the Joint Motion, an August 2013 examiner found no significant threshold shift (defined by the examiner as 15 decibels or greater) between enlistment and separation, but failed to discuss the results of other in-service hearing evaluations that do in fact show shifts ranging from 0 to 25 decibels in each ear.  See the Joint Motion, at 3, 4. The parties agreed that remand to the Board was necessary so that further development could be achieved addressing the hearing acuity fluctuations evident in the Veteran's service treatment records.  

With respect to the Veteran's increased rating claim, the parties determined that the Board erred by considering the ameliorative effects of medication used to treat the Veteran's duodenal ulcer with GERD in denying an increased rating.  See the Joint Motion, at 6.  Where the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As the nature and severity of the Veteran's symptoms of GERD if he did not take medication are not shown by the current record, and because such is primarily a medical question, an examination to secure a medical opinion on the matter was necessary. 

In January 2015, the Board remanded the Veteran's heart disability and hypertension claims.  Also, in August 2015, the Board remanded the Veteran's bilateral hearing loss disability, tinnitus, and duodenal ulcer with GERD claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss disability was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure. 
 
2.  Tinnitus was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure.

3.  First degree AV block, was first noted during service and continues to be identified on VA examination.  The finding results in no impairment or disability.
4.  A heart disability other than first degree AV block did not manifest in service or within one year of separation and is not attributable to service.

5.  Hypertension was not manifest in service or within one year of service and is unrelated to service.

6.  For the entire period under consideration, the Veteran's duodenal ulcer with GERD is manifested by persistently recurrent epigastric distress with pyrosis (heartburn), dyspepsia (indigestion), nausea and regurgitation that is productive of a considerable impairment of health when not considering the effect of medication used to treat the disability.  The predominant disability picture is reflected in Diagnostic Codes 7305 and 7346 and the overall disability is not so severe as to warrant elevation to the next higher evaluation under Diagnostic Code 7305 or the higher 60 percent evaluation under Diagnostic Code 7346.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated during service, nor may a sensorineural hearing loss (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 
 
2.  Tinnitus was not incurred or aggravated during service nor may tinnitus (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A disability manifest by first degree AV block was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  A heart disability other than first degree AV block was not incurred in or aggravated by service, nor may the disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for a 30 percent rating for duodenal ulcer with GERD, and no higher, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2008, VA notified the Veteran of the information and evidence needed to substantiate the claims, to include notice of the evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The December 2009 Statement of the Case set forth the applicable rating criteria.  

As alluded to above, the Board most recently remanded the Veteran's heart disability and hypertension claims in January 2015 for medical opinions to be obtained as to the etiology of these disabilities.  Thereafter, the Veteran was provided VA examinations for these disabilities in February and June 2015.  Also, the Board most recently remanded the Veteran's bilateral hearing loss disability, tinnitus, and duodenal ulcer with GERD claims in August 2015 in order to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus and determine the current severity of his duodenal ulcer with GERD.  A medical opinion was then obtained as to the Veteran's bilateral hearing loss and tinnitus in November 2015, and he was provided a VA examination for his duodenal ulcer with GERD in October 2015.  The claims were most recently readjudicated in the June 2015 and February 2016 Supplemental Statements of the Case.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records and VA medical center (VAMC) records.  The Board acknowledges that some VA records have been found to be unavailable.  For example, the RO made numerous attempts to obtain records from the New Orleans VAMC for the period from January 1960 to December 1979.  All responses were negative and a Formal Finding on the Unavailability of these Records was completed in February 2009 and the Veteran was notified of same. 

In August 2013, the Veteran reported that he received treatment between 1979 and 2006 at the VAMC's in New Orleans, Little Rock, and Fayetteville.  The RO requested records from all of these facilities.  Response received from the Fayetteville VAMC indicates that they had no records responsive to the request. Response received from the New Orleans VAMC indicates that they had no medical records (no patient with this name or social security number) for the requested dates.  Records were received from the Little Rock VAMC.  Records for the period from 2008 to August 2013 were uploaded to the Virtual VA folders. 

The Board acknowledges that the RO did not complete Formal Findings as to the unavailable records for the period from 1979 to 2006.  A January 2014 Report of General Information, however, indicates that the Veteran was contacted and advised as to the unavailability of these records.  This information was also set forth in the January 2014 Supplemental Statement of the Case. 

The Veteran was afforded VA examinations for his duodenal ulcer with GERD in March 2009, August 2013, and October 2015.  He was also provided a VA examination for his heart disability and hypertension in August 2014 as well as February 2015 with additional medical opinion obtained in June 2015.  Further, he was provided VA audiological examinations in August 2011 and August 2013 with additional opinion obtained in November 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's duodenal ulcer with GERD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that in the March 2014 Informal Hearing Presentation, the representative essentially argued that the August 2013 VA examination addressing the severity of service-connected duodenal ulcer with GERD should be assigned little probative value.  Specifically, because it offered no supporting rationale as to how the examiner came to the determination that episodes were infrequent and that the examiner did not consider other symptoms reported in the record.  On review, the Veteran's claims folder was available for review and he was provided in-person examinations for esophageal conditions and for stomach and duodenal conditions. These examinations include findings necessary for rating purposes and are considered adequate.  In any event, as discussed above, the Veteran was provided another VA examination for his duodenal ulcer with GERD which the Board has found to be adequate for evaluation purposes.  The representative has not contended that the recent October 2015 VA examination is inadequate for evaluation purposes. 

The representative also argued that the August 2013 VA audiology examination and opinion were inadequate.  Specifically, that it was inaccurate for the examiner to state that hearing thresholds did not significantly shift during service and that the examiner based the negative opinion on the absence of hearing loss at separation in violation of Hensley  v. Brown, 5 Vet. App. 155, 160 (1993) (Regardless of in-service test results, a Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  Thereafter, as discussed above, a supplemental opinion was obtained in November 2015 as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus which the Board finds adequate for evaluation purposes.  Moreover, the representative has not contended that the additional medical opinion is inadequate for evaluation purposes. 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this case as to the issues decided.  See 38 C.F.R. § 3.159(c).

Service connection for a bilateral hearing loss disability and tinnitus

The Veteran contends that he has a bilateral hearing loss disability and tinnitus that are related to his active duty, to include as due to in-service acoustic trauma from combat training and working as an engineer.

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3)  and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16   (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as sensorineural hearing loss and tinnitus as well as arteriosclerosis and cardiovascular renal disease to include hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In May 2009, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decision and perfected this appeal.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to a current disability, the Veteran has a bilateral hearing loss disability and tinnitus, as is evidenced by the report of the August 2013 VA audiological examination.  Puretone threshold during the August 2013 VA examination was in excess of 40 dB in each ear at 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  

Turning to in-service incurrence of an injury or disease, the Veteran contends that he incurred acoustic trauma in service from combat training and working as an engineer.  Service records show the Veteran was assigned to engineering battalions and his reports of in-service noise exposure appear consistent with his duties.

In setting forth the in-service audiometric test results , the Board observes that prior to October 31, 1967, service department audiometric tests were in "ASA" units.  The figures in parentheses below represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.

On examination for appointment in January 1960, puretone thresholds were recorded as:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5) 

On examination in July 1960, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
15 (20)
LEFT
5 (20)
5 (15)
5 (15)
X
10 (15) 

On examination in November 1961, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
5 (15)
15 (20)
LEFT
5 (20)
5 (15)
10 (20)
15 (25)
20 (25) 

On examination in May 1962, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
0 (10)
10 (15)
LEFT
-5 (10)
5 (15)
5 (15)
5 (15)
10 (15) 

On examination in June 1964, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
10 (20)
X
15 (20)
LEFT
5 (20)
10 (20)
15 (25)
X
25 (30) 

On examination in June 1965, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
10 (20)
25 (30)
LEFT
5 (20)
0 (10)
10 (20)
10 (20)
10 (15) 

On separation examination in January 1966, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (20) 

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his service.  

Specifically, the Veteran was provided a VA examination in August 2013. Audiology findings showed a bilateral hearing loss disability for VA purposes.  Also, the Veteran reported recurrent tinnitus but was unable to provide information regarding the date or circumstance of its onset.  After examination of the Veteran and consideration of his medical history, the examiner concluded that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service, to include the Veteran's noise exposure.  The examiner's rationale for her conclusion that the Veteran's hearing loss is not related to service was based on her review of the Veteran's service enlistment and separation examinations which indicated that all hearing thresholds were within normal limits at ratable frequencies, bilaterally, with no significant hearing threshold shifts (15 dB or greater) noted between enlistment and separation from active service.  Further, all hearing thresholds between enlistment and separation from service are within test-retest reliability.  Additionally, the Veteran's service treatment records are negative for complaints or reports of tinnitus during active service.  The examiner also documented findings from the Institute of Medicine which states that there is no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing was normal immediately after the exposure.  As such, based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner further noted that the Veteran's claims folder showed no clear or convincing evidence of hearing loss due to military noise exposure as no hearing loss consistent with exposure to hazardous levels of noise was present at veteran's separation from military service.  Any current hearing loss the Veteran currently has is subsequent to military service, and therefore, military-linked acoustic trauma. 

With respect to her finding that the Veteran's tinnitus is not related to service, the examiner's rationale for this conclusion was based on her finding that while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  As such, without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the examiner determined that the association between claimed tinnitus and noise exposure does not exist. 

In an addendum opinion dated November 2015, the August 2013 VA examiner clarified her rationale as to her conclusion that the Veteran's bilateral hearing loss disability and tinnitus are not related to his service.  In particular, the examiner noted that a direct comparison of the Veteran's January 1960 enlistment examination and January 1966 separation examination revealed no permanent (emphasis added) hearing threshold shifts occurred during his active service.  She further noted that all hearing was within test-retest reliability.  Moreover, any shifts that occurred on tests in 1964 and 1965 were resolved by 1966, suggesting that these shifts were temporary and transient in nature.  While transient or temporary hearing threshold shifts could have occurred, not only exposure to noise, but for many other reasons as well which include poor attention during testing, poor quality of testing environment, functional hearing loss, and normal hearing fluctuations.  She again cited the Institute of Medicine findings which does not support a finding that temporary or transient hearing threshold shifts can be linked to permanent hearing loss that occurs subsequent to noise exposure.  Indeed, these findings stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Further, the Institute of Medicine concluded that base on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner then noted that the Veteran had no permanent hearing loss at separation from active duty and shifts noted in his examinations are not evidence that any permanent damage occurred to his auditory system.  He had hearing "well within normal limits" at separation and did not report any complaints regarding hearing loss or tinnitus during his active duty service.  

The August 2013 VA examination report with addendum opinion was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with bilateral hearing loss disability or tinnitus for more than 35 years after active service.  The examiner also noted the Veteran's in-service noise exposure which she determined to be less likely as not related to his current bilateral hearing loss disability and tinnitus.  

The Board observes that the Veteran has submitted an Internet article pertaining to noise-induced hearing loss and tinnitus which indicates that these disabilities can manifest long after the initial acoustic trauma.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the August 2013 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current bilateral hearing loss disability and tinnitus are not related to his service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the Internet article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

To the extent the Veteran himself asserts his current bilateral hearing loss disability and tinnitus are related to his service, the Veteran is competent to report that he has a current diagnosis of bilateral hearing loss and that he has tinnitus (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, neither a bilateral hearing loss disability nor tinnitus was "noted" in service.  Indeed, the record does not document a report of a bilateral hearing loss disability or tinnitus for at least 35 years after the Veteran's separation from service.  While his January 1966 separation examination indicated 25 db at 500 Hz and 20 dB at 1000 Hz, 2000 Hz, and 4000 Hz, as indicated above, the August 2013 VA examiner determined that these findings did not indicate the onset of the Veteran's current hearing loss disability or tinnitus.  As such, while the Board has considered the Veteran's lay assertions, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of his medical history.  Moreover, the lay evidence is inconsistent with the generally silent service records pertaining to a hearing loss disability and tinnitus as well as the Veteran's denial of ear trouble at separation.  Also, during a VA audiology consult in November 2005, the Veteran specifically denied tinnitus.  Additionally, regarding whether there were any significant threshold shifts, the Board has considered the arguments set forth in the March 2014 Informal Hearing Presentation.  There is no indication, however, that the representative is an audiologist or received any special training or has any medical expertise in interpreting audiological results.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this argument does not outweigh the specific findings of the VA audiologist.  

In short, the credible and probative evidence establishes that the Veteran's current bilateral hearing loss disability and tinnitus were not manifest during service or within one year of separation or are otherwise related to service.  Here, he did not have characteristic manifestations sufficient to identify the disease entities.  Furthermore, in light of the separation examination, there is no reliable or credible evidence of continuity.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102  (2015).

Service connection for a heart disability-heart block 

The Veteran contends that he has a heart disability that is related to his service.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Board notes that the Veteran's service treatment records reveal a notation that the heart was normal except for slight tachycardia in July 1960.  Examinations in November 1961, May 1962, June 1964 and June 1965 reveal normal heart.  The Veteran denied palpitation or pounding heart in May 1962.  X-rays in June 1961 show that there was no evidence of infiltration consolidation or pleural effusion. The heart was normal in size, shape and position.  Chest X-ray in October 1964 was negative.  The Veteran was seen for abnormal tracing on EKG in July 1965.  An impression was given of no heart disease and first degree AV block minimal probably congenital.  In the January 1966 separation examination, the heart was reported as normal and the Veteran again denied palpitation or pounding heart. 

Post-service medical records document X-rays in February 1967 and January 1971 that revealed normal heart.  In July 2006, it was noted that the Veteran's medication was changed because his examiner felt that coronary spasm was a problem. Cardiovascular examination in July 2007 revealed S1, S2, regular rate and rhythm. Examinations in April 2008 and September 2008 revealed regular rate and rhythm, normal S1 and S2, no murmur and no rubs.  Review of the cardiovascular system in October 2008 revealed no chest pain, shortness of breath, edema, orthopnea or dyspnea on exertion.  There was regular rate and rhythm, no murmur or rubs, and S1 and S2 were normal.  

The Veteran was provided a VA examination in February 2015.  The VA examiner noted the Veteran's in-service documentation of first degree AV block and tachycardia.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with first degree AV block and hypertensive heart disease with left ventricular hypertrophy (LVH).  She concluded that it is at least as likely as not that the Veteran's first degree AV block is related to his service.  The examiner's rationale for her conclusion was based on her finding that the Veteran had first degree AV block demonstrated on his most recent electrocardiogram (ECG) as well as on previous tracings.  Moreover, as the Veteran's first degree AV block was also demonstrated during service, it followed that the current first degree AV block is related to service.  The examiner further noted that although the first degree AV block was present on multiple occasions over a prolonged period of time, it would be speculative to consider it congenital.  In this regard, the examiner noted that the date of onset of first degree AV block cannot be determined with precision, and there is no clinical evidence of current or previous functional impairment as a result of the condition.  

Based on the foregoing, the Board finds that the competent and probative evidence in this case shows that there exists a relationship between the Veteran's current first degree AV block and his in-service notation of such.  The Board finds that the February 2015 VA examination report was based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra.  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's first degree AV block is not related to his active service.  However, the law requires two facts to warrant a grant of service connection.  There must be evidence of disease or injury.  In addition, there must be evidence of disability.  We again note that there has been an identification of first degree heart block.  However, there is no credible evidence that heart block has resulted in any disability.  Rather, the most probative and credible evidence establish that there is no clinical or current evidence of current or previous functional impairment as a result of the condition.  To the extent that the Veteran reports that he has disability as a result of first degree heart block, his own lay evidence pales into insignificance when weighed against the clinical record prepared by skilled professionals.  Accordingly, the Board finds that service connection is not warranted for first degree AV block.

Service connection for heart disability other than heart block

To the extent that the Veteran has been diagnosed with other heart pathology such as tachycardia in service and hypertensive heart disease with LVH post-service, the Board finds that the weight of the evidence is against the claim for service connection for these particular heart pathologies.

With respect to the Veteran's tachycardia noted in service, the Board finds that the competent and probative evidence is absent a current tachycardia disability.  In this regard, the February 2015 VA examiner specifically determined that the Veteran does not currently have tachycardia.  As to the Veteran's treatment in June 2006 for left arm pain, shortness of breath, and fatigue which had lasted for several days, there was no indication that the Veteran had tachycardia at that time.  Further, although slight tachycardia was documented in the July 1960 service treatment record, the remainder of the Veteran's service treatment records, to include the January 1966 separation examination, was absent a finding of tachycardia.  Notably, the Veteran's heart was reported as normal at that time and the Veteran denied palpitation or pounding heart.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of tachycardia. 

Implicit in the claim is the Veteran's belief that he has tachycardia.  However, he has not provided adequate lay evidence that would suggest the existence of tachycardia.  Here, his own assertions, without more, are not convincing. Regardless, far more probative and credible is the medical evidence disclosing the absence of tachycardia.  The medical evidence was prepared by skilled personnel and is accorded significant probative weight.

With respect to the hypertensive heart disease with LVH, none of the probative evidence supports a finding of a relationship between the Veteran's service and this particular heart disability.  While the Veteran was seen for tachycardia and first degree AV block in service, hypertensive heart disease was not indicated.  Indeed, the earliest document showing a history of symptoms consistent with hypertensive heart disease is dated many years following the Veteran's separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

Additionally, the February 2015 VA examiner concluded in a June 2015 addendum that the Veteran's hypertension is the presumed etiology of the hypertensive heart disease with LVH.  As will be discussed below, the Board has determined that the Veteran's hypertension is not service connected.  The Board finds that the VA examiner's opinion is of great probative value as it was based on examination of the Veteran and consideration of his medical history.  See Bloom, supra.

Also, the Board observes that the Veteran's representative documented a medical article in a March 2014 Informal Hearing Presentation (IHP) indicating that tachycardia has been shown to be associated with a higher risk of developing hypertension.  However, as discussed above, the Board finds that the Veteran does not currently evidence tachycardia.  Therefore, the Board finds that this article is of no probative value in evaluation of the Veteran's claim of service connection for hypertensive heart disease with LVH.     

The Board acknowledges that the Veteran and his representative have contended that his diagnosed hypertensive heart disease with LVH is related to his service.  However, the Board finds that the February 2015 VA examination report with June 2015 addendum is of much greater probative value than the Veteran's and representative's lay statements and are therefore of greater probative value than the Veteran's lay evidence that the hypertensive heart disease with LVH is related to his service.  Also, while the Veteran is competent to document his symptoms, the Board again finds that his contention is outweighed by the February 2015 VA examination with June 2015 addendum as that report was based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Also, the Veteran's separation examination revealed a normal heart examination which contradicts his contention that the hypertensive heart disease with LVH manifested in service.  Accordingly, the Board finds the lay/medical evidence to be conclusory and far less probative than the objective evidence to include the VA medical opinions and the Veteran's separation examination.

In short, the credible and probative evidence establishes that hypertensive heart disease with LVH was not manifest during service or within one year of separation and is not otherwise related to service.  More specifically, hypertensive heart disease was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  To the extent that there is an assertion of continuity, such assertion is inconsistent with the separation examination and is not credible.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for other heart disability.  The benefit sought on appeal to this extent is denied.  



Service connection for hypertension

The Veteran contends that he has hypertension that is related to his service.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The medical evidence of record indicates the Veteran has hypertension.  See, e.g., the February 2015 VA examination report.  

With regard to in-service disease or injury, the Board observes that the Veteran's service treatment records are absent documentation of hypertension specifically.  The treatment records document blood pressure readings of 122/72 in January 1960, 138/66 in July 1960, 112/82 in November 1961, 112/72 in May 1962, 120/76 in June 1964, 110/62 in June 1965, and 110/70 in January 1966.  Based on these blood pressure readings, the Veteran contends that he was pre-hypertensive during service.  

Additionally, the Veteran's service treatment records reveal a notation that the heart was normal except for slight tachycardia in July 1960.  Examinations in November 1961, May 1962, June 1964 and June 1965 revealed normal heart.  The Veteran denied palpitation or pounding heart in May 1962.  X-rays in June 1961 show that there was no evidence of infiltration consolidation or pleural effusion. The heart was normal in size, shape and position.  Chest X-ray in October 1964 was negative.  The Veteran was seen for abnormal tracing on EKG in July 1965.  An impression was given of no heart disease and first degree AV block minimal probably congenital.  In the January 1966 separation examination, the heart was reported as normal and the Veteran again denied palpitation or pounding heart.  He also currently contends that his current hypertension is related to the in-service findings of tachycardia and first degree AV block.  

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the hypertension is related to his service and that service connection is not warranted.

In particular, the Veteran was provided a VA examination in February 2015.  After examination of the Veteran and consideration of his medical history, to include the in-service blood pressure readings and treatment for tachycardia and first degree AV block, the VA examiner diagnosed the Veteran with hypertension and concluded that it is less likely than not that the Veteran's hypertension was incurred in or caused by service.  The examiner's rationale for her conclusion was based on her finding that there was no evidence of sustained hypertension during active service, and the Veteran's hypertension was not diagnosed during that time.  She further noted in a March 2015 examination report that the in-service readings were not in the hypertensive or pre-hypertensive range.  She also concluded in a June 2015 addendum opinion that the Veteran's hypertension is not caused or aggravated by the first degree AV block as the first degree AV block did not result in symptoms or functional impairment consistent with hypertension.  

The Board finds that the VA examiner's opinion is of great probative value as it was based on examination of the Veteran and consideration of his medical history.  See Bloom, supra.  The Board further notes that another VA examiner similarly concluded in an August 2014 report that the Veteran's hypertension is not at least as likely as not related to service based on his review of the Veteran's service treatment records which did not demonstrate that he was hypertensive in service.  He specifically noted that the blood pressure can fluctuate greatly depending on cardiovascular demands on the body, psychological stress, and many other extrinsic and intrinsic factors.  However, the Veteran's clinical picture was one of consistently normal blood pressures during service, and there was no clinical evidence of the disorder until after 2005.  

Also, the Board observes that the Veteran's representative documented a medical article in a March 2014 Informal Hearing Presentation (IHP) indicating that tachycardia has been shown to be associated with a higher risk of developing hypertension.  However, as discussed above, the Board finds that the Veteran does not currently evidence tachycardia.  Therefore, the Board finds that this article is of no probative value in evaluation of the Veteran's claim of service connection for hypertension.     

The Board acknowledges that the Veteran and his representative have contended that his diagnosed hypertension is related to his service.  While the Veteran is competent to report this, the Board finds that the February 2015 and August 2014 VA examiners' opinions are of much greater probative value than the Veteran's and representative's lay statements and are therefore of greater probative value than the Veteran's contention that the hypertension is related to his service.  Also, while the Veteran is competent to document his symptoms since service such as high blood pressure readings, the Board again finds that his contention is outweighed by the February 2015 and August 2014 VA examiners' opinions as their reports were based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Also, the Veteran's separation examination revealed a normal blood pressure reading which contradicts his contention that the hypertension manifested in service.  Accordingly, the Board finds the lay/medical evidence to be conclusory and far less probative than the objective evidence to include the VA medical opinions and the Veteran's separation examination.

In short, the credible and probative evidence establishes that hypertension was not manifest during service or within one year of separation and is not otherwise related to service.  Hypertension was not "noted" during service and he did not have characteristic manifestations of the disease process.  Any assertion of continuity is not credible in light of the separation examination.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The benefit sought on appeal is denied.  





Higher evaluation for duodenal ulcer with GERD

In March 1966, the RO granted service connection for a duodenal ulcer, inactive, and assigned a 10 percent rating.  The 10 percent rating was confirmed by rating decisions dated in April 1967 and February 1971.

In April 2008, the Veteran submitted a claim of entitlement to service connection for acid reflux.  In May 2009, the RO granted service connection for GERD.  The condition was evaluated with duodenal ulcer and the 10 percent rating was continued.  The Veteran disagreed with the evaluation and perfected this appeal. The Veteran argues that the currently assigned rating does not reflect the severity of his disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The RO evaluated the Veteran's duodenal ulcer with GERD pursuant to Diagnostic Codes 7305-7346.  Duodenal ulcer is rated as follows: severe, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health (60 percent); moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year (40 percent); moderate, with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations (20 percent); and mild, with recurring symptoms once or twice yearly (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7305. 

GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

VA records dated in October 2006 note complaints of GERD symptoms not relieved by Zantac.  The Veteran was changed to omeprazole. 

VA records dated in July 2007 show that the Veteran was seen to establish care.  He reported a history of GERD on omeprazole.  He denied any dysphagia.  The problems listed for the Veteran at that time included "GERD, on omeprazole 20 once a day, doing well."  It was further noted that the Veteran was obese and he was referred to "MOVE", a VA weight loss program.  VA records from approximately 2008 through July 2013 note complaints related to GERD.  An abdominal examination dated June 2009 documented unremarkable stomach, small bowel, appendix, and colon.  There were no findings of mesenteric stranding, free air or free fluid, or abdominal lymphadenopathy.  A gastrointestinal examination dated March 2013 revealed no diarrhea or constipation, no melena or blood in stools, and no jaundice.  In July 2013, the Veteran's weight was recorded as 215 pounds.  The recorded weight varies during the appeal period, but any weight loss appears intentional. 

The Veteran underwent a VA esophagus and hiatal hernia examination in March 2009.  He reported an upper abdominal sharp burning pain, which frequently occurred after spicy foods and at night.  He currently takes Nexium which was effective.  The generic omeprazole had not been as effective.  The Veteran's symptoms were described as primarily upper abdominal and postprandial and nighttime.  There was no dysphagia, but he did have episodic regurgitation into the lower esophagus with burning.  He had recently lost weight but he had been cutting back on his food since his wife developed diabetes.  He had no melena.  On physical examination, the abdomen was nontender without organomegaly or masses.  There were normal bowel sounds and no distention. Diagnoses were (1) peptic ulcer disease associated with long standing severe dyspepsia; and (2) GERD. The examiner stated that the Veteran had rather mild reflux symptoms but these were due to his ongoing problem with peptic ulcer disease as he has had so much dyspepsia that there is a small amount of regurgitation due to hyperacidity in the stomach.  Thus, the overall stomach problem had worsened somewhat in the last few years. 

On VA examination in July 2011, the Veteran reported nausea all of the time, but no vomiting.  Certain foods made the nausea worse and he occasionally had right and left upper quadrant pains.  He felt bloated and had flatus a lot.  He denied constipation or diarrhea.  He reported heartburn almost every day.  He took Prilosec and that helped.  He used Maalox, but Zantac and Nexium helped the best.  On physical examination, weight was 214 pounds.  The abdomen was benign without organomegaly or tenderness.  Bowel sounds appeared hypoactive.  Diagnosis was hiatal hernia/reflux with complaints of nausea and indigestion and heartburn frequently currently on Prilosec.  A history of duodenal ulcer was noted per service records. 

The Veteran most underwent another VA esophageal and stomach examinations to determine the severity of his service-connected condition in August 2013.  He reported that he currently took Prilosec daily and would occasionally need to supplement with antacids.  He modified his diet to avoid acidic and spicy food and drink.  He reported intermittent nausea but stated that he had not vomited in several years.  He denied hematemesis, or hematochezia and did not report weight loss or anemia.  The Veteran reported infrequent episodes of epigastric distress, such as pyrosis and nausea.  The nausea was described as mild occurring 4 or more times a year and lasting less than 1 day.  CT scan in August 2011 showed that the distal esophagus and stomach were grossly unremarkable.  Laboratory testing in July 2013 showed a hemoglobin of 12.8 and hematocrit of 39.9.  The examiner noted that the Veteran was diagnosed with a duodenal ulcer in the 1960's, but there was no evidence of persistent ulcer in the records or per the Veteran's report.  He further stated that the Veteran did not have any incapacitating episodes due to a stomach or duodenum condition. 

The Veteran was provided a final VA examination on October 21, 2015.  He reported that he continues to take medication for the duodenal ulcer and documented symptoms including 4 or more recurring episodes that lasted less than 1 day, abdominal pain only partially relieved by standard ulcer therapy, and recurrent nausea 4 or more times frequency that last 1 day in duration.  The Veteran denied incapacitating episodes, and the examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the duodenal ulcer with GERD.  The examiner further reported that if the Veteran did not take medication for his disability, his GERD symptoms would most likely be worse in that the acidity in his stomach would be higher and the risk of redevelopment of an ulcer would be greater.    

As discussed above, ratings under Diagnostic Codes 7305 and 7346 will not be combined.  The Veteran's main complaints appear to pertain to reflux symptoms and on review, the predominant disability picture is reflected under Diagnostic Code 7346.  Thus, the Board will apply this diagnostic code. 

The Veteran reports numerous symptoms associated with his service-connected disability, to include pyrosis, dyspepsia, nausea, and regurgitation.  The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  Evidence during the appeal period suggests that the frequency has varied.  For example, symptoms were reported as mostly postprandial and at night in 2009.  Nausea was described as "all the time" in 2011 but only as "intermittent" in 2013.  However, at the recent October 2015 VA examination, the frequency was 4 or more episodes per year. 

In the March 2014 Informal Hearing Presentation, the representative argued that the Veteran's condition should be "persistently recurrent" and that there was no rationale as to how the 2013 examiner determined that symptoms were infrequent. On review, this appears to have been based on the Veteran's reported history at that time.  Nonetheless, considering the overall evidence during the appeal period, the Board will concede that the Veteran has frequent epigastric distress manifested by pyrosis, dyspepsia, nausea and regurgitation.  Moreover, although the record demonstrates that daily medication is generally effective in managing the Veteran's symptoms, the Board acknowledges that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  

In light of the foregoing, when not considering the effect of medication on the Veteran's disability, the Board will resolve the benefit of the doubt in the Veteran's favor and find that his condition is productive of considerable impairment of health.  Indeed, as discussed above, the October 2015 VA examiner noted that the Veteran's symptoms would be worse if he did not take medication.  As such, the Board finds that a 30 percent rating is arguably approximated for the entire period under consideration.  However, the Board further finds that a higher 60 percent disability rating is not met or approximated.  In this regard, there are no symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, nor are there symptom combinations productive of severe impairment of health.  In this regard, evidence of record suggests that the Veteran's weight is relatively stable without unintentional weight loss, and he appears able to maintain adequate nutrition, etc.  To the extent there is any anemia, it is not shown to be related to service-connected digestive disorders.  The Board has considered the overall disability picture but does not find it to be of such severity that elevation to the next higher 60 percent evaluation is warranted.  See 38 C.F.R. § 4.114.

A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 30 percent at any time during the appeal period.  See Hart. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected duodenal ulcer with GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's duodenal ulcer with GERD is primarily manifested by pyrosis, dyspepsia, nausea, and regurgitation.  These are the types of symptoms contemplated in the current assigned rating for the duodenal ulcer with GERD under Diagnostic Code 7346.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his duodenal ulcer with GERD combined with his other service-connected disabilities (first degree AV block and pes planus) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his duodenal ulcer with GERD has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

The August 2013 and October 2015 VA examiners indicated that the Veteran's service-connected digestive disorders did not impact his ability to work.  On review, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.
 
Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for first degree AV block is denied.

Entitlement to service connection for a heart disability other than first degree AV block is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a 30 percent evaluation of duodenal ulcer with GERD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


